                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF ARKANSAS
                                   WESTERN DIVISION

THE LINCOLN NATIONAL LIFE INSURANCE
COMPANY                                                                               PLAINTIFF

V                                     Case No. 4:19cv00223-JM

ESTATE OF CARL G. DIXON, by and through
its duly named administrator, Carla Papera;
MARY ANN DIXON; and JEREMY J. SMITH,                                               DEFENDANTS


                                  JUDGMENT AND ORDER

       Pending is the Unopposed Motion for Default Judgment Against Defendants Mary Ann

Dixon and Jeremy J. Smith filed by Plaintiff, The Lincoln National Life Insurance Company

(“Lincoln” or “Plaintiff”). After consideration of the record before it, the Court finds as follows:

1.     This is an action regarding adverse claims to certain life insurance benefits payable

       because of the death of Carl G. Dixon (“Decedent”), who was insured as a dependent of

       his spouse, Mary Ann Dixon (“Mary Dixon”) under a group life insurance policy issued

       by Lincoln to Mary Dixon’s employer, Conway Medical Center (“Conway”. Lincoln

       filed its Verified Complaint For Interpleader (Dkt 1) pursuant to Rule 22 of the Federal

       Rules of Civil Procedure to determine entitlement to those proceeds.

2.     Defendant Estate of Carl G. Dixon, by and through its duly named administrator, Carla

       Papera, has appeared and answered the Complaint for Interpleader.

3.     Defendant Mary Ann Dixon has made no appearance in this matter and default has been

       entered against her.

4.     Defendant Jeremy J. Smith has made no appearance in this matter and default has been

       entered against him.




                                                                                                   1
5.     Each of the Defendants in this matter has an interest in the $40,000.00 in insurance

       proceeds payable by reason of the death of Carl G. Dixon (“Decedent”), who was insured

       under a group life insurance policy (“Group Policy”) issued by Lincoln to the employer

       of Mary Ann Dixon, Conway Medical Center Group (“Conway”).

6.     The Group Policy was issued pursuant to, and is part of, the Conway Medical Center

       Group Life Benefit Plan (the “Conway Plan”), which is an employee welfare benefit plan

       as defined by the Employee Retirement Income Security Act of 1974, as amended, 29

       U.S.C. §§ 1001, et seq. (“ERISA”).

7.     Lincoln does not claim any interest in the Disputed Funds.

8.     Lincoln has incurred no independent liability to any of the Defendants and did not create

       the situation which caused the conflicting claims.

       WHEREFORE, upon consideration of the pleadings, and for good cause shown, it is by

the Court ORDERED, ADJUDGED AND DECREED that judgment be and the same is hereby

rendered in favor of Lincoln.

       Further, it is hereby ORDERED, ADJUDGED AND DECREED:

1.     The Complaint for Interpleader was properly filed to obtain a determination of the proper

       party to receive the funds at issue in this matter.

2.     This Court has original jurisdiction of this action pursuant to the provisions of 29 U.S.C.

       § 1132(e)(1) because this action involves competing claims for benefits and to enforce

       rights under a employee welfare benefit plan and an employee pension benefit plan, both

       of which are governed by ERISA.

3.     Default Judgment is granted in Plaintiff’s favor regarding Defendants Mary Ann Dixon

       and Jeremy J. Smith.




                                                                                                     2
4.    All claims of Mary Ann Dixon and Jeremy J. Smith which could have been raised against

      Lincoln with respect to all rights under the Group Policy are dismissed with prejudice.

5.    Mary Ann Dixon and Jeremy J. Smith are enjoined from instituting or prosecuting any

      other proceedings against Lincoln, the Conway Plan, or Conway and its parents and

      affiliates relating to the life insurance proceeds at issue in this matter.

6.    This is the final judgment of the Court as to Defendants Mary Ann Dixon and Jeremy J.

      Smith.

IT IS SO ORDERED this 23rd day of August, 2019.




                                                      DISTRICT JUDGE




                                                                                                3
